Citation Nr: 0002955	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the left foot.

2.  Entitlement to an initial compensable evaluation for 
hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975, and from October 1976 to February 1994.

The current appeal arose from a November 1994 rating decision 
of the Department of Veterans Affairs in Denver, Colorado.  


The RO, in pertinent part for the purpose of the current 
decision, denied entitlement to service connection for a left 
foot disorder, and granted entitlement to service connection 
for hypertension with assignment of a noncompensable 
evaluation effective from March 1, 1994.

The veteran provided testimony before the undersigned Member 
of the Board at a RO hearing in October 1997, a transcript of 
which has been associated with the claims file.

In March 1998, after disposing of other issues then pending 
on appeal, the Board remanded to the RO the issues of 
entitlement to service connection for a left foot disorder 
and an initial compensable evaluation for hypertension for 
further development and adjudicative actions.

In September 1999 the RO, in pertinent part, affirmed the 
denials of entitlement to service connection for a left foot 
disorder, and an initial compensable evaluation for 
hypertension.

The case has been returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic acquired disorder of the left foot is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The veteran has been under anti-hypertensive medication 
since 1993 and has a history of diastolic blood pressure of 
100 or more, and he has never had diastolic pressure 
predominantly 110 or more with definite symptoms, or systolic 
pressure predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic acquired disorder of the left foot is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an initial compensable evaluation of 10 
percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (effective prior to January 12, 1998);  38 C.F.R. 
§ 4.104, Diagnostic Code 7101; 62 Fed. Reg. 65207-65224 ( 
December 11, 1997) (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a chronic acquired disorder of the left 
foot.

Factual Background

The service medical records contain no evidence or findings 
of a chronic acquired disorder of the left foot.  
Examinations conducted in service show clinical evaluations 
of the feet were normal, and the veteran specifically denied 
any foot symptomatology on more than one occasion.

VA conducted a general medical examination of the veteran in 
July 1994.  He reported that he had undergone physical 
therapy following arthroscopic knee surgery in March 1993.  
He began to develop left foot pain and he was provided 
inserts for his shoes which aggravated the pain.  He 
described sharp pain under the metatarsal heads between the 
second and third toes on the plantar surface.  It was as if 
he had stepped on a stone and felt as if a knife were cutting 
his foot.  

The pain was instantaneous and did not persist.  The veteran 
stated it was not of great concern to him at the time of the 
examination.  The pertinent examination diagnosis was pain in 
the left foot under the second and third metatarsal heads of 
a lancinating neurologic nature suggesting neuroma.

The veteran provided testimony before the undersigned Member 
of the Board at a RO hearing in October 1997.  He related 
that his left foot pain had been present for years and had 
been noted in his service medical records.  

VA conducted a medical examination of the veteran in March 
1999.  He reported onset of midfoot pain in approximately 
1980.  There was no trauma.  Symptoms were said to have come 
on over time.  He was examined in service; however, there 
were no findings on x-rays.  The examination concluded in a 
pertinent diagnosis of Morton's neuroma, three-four 
interspace.  

In his July 1999 addendum to the March 1999 VA examination 
report, the examiner noted he would agree with the reviewer 
that the service medical records were without complaints of 
foot problems affecting the left foot.  The examiner noted it 
was very difficult to say with any degree of certainty 
whether or not the Morton's neuroma was incurred in service.  
There was simply not enough evidence in either direction to 
make an appropriate or reasonable conclusion without 
resorting to speculation.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and if a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(1999).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the service medical records are 
negative for any finding or evidence of a chronic acquired 
disorder of the left foot.  The clinical examinations of the 
feet were consistently normal, and the veteran was consistent 
in his denials of any foot symptomatology.  

Clinical evidence of a left foot disorder diagnosed as a 
Morton's neuroma was initially reported after service, and no 
disorder of the left foot was found when the veteran was 
examined approximately four months after service discharge in 
July 1994.  

Even accepting the veteran's word that he has had chronic 
left foot problems for years manifested by symptomatology 
with onset in service and persisting to the present, the 
record is negative for any left foot disorder in service and 
service medical records clearly show normal clinical 
evaluations of the feet with denials of any foot problems.  A 
Morton's neuroma of the left foot was initially reported in 
1999, and the VA examiner specifically opined that to relate 
such a disorder to service, especially in view of no left 
foot disorder having been shown therein, would be resorting 
to speculation.  The record is clear in showing that the 
veteran does not have a chronic acquired disorder of the left 
foot which has been linked to his active service on the basis 
of competent medical authority.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit supra at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for a chronic acquired left 
foot disorder must be denied as not well grounded.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the RO informed the veteran of the 
evidence he needed to submit to support his claim, thus 
fulfilling its duty in this instance.  The veteran has not 
indicated the existence of any evidence that has not already 
been obtained and/or requested that would well ground his 
claim.  38 U.S.C.A. § 5103(a); McKnight, Epps, supra.



As to the veteran's claim of entitlement to service 
connection for a chronic acquired disorder of the left foot 
is not well grounded, the doctrine of reasonable doubt has no 
application to his claim.


II.  Entitlement to an initial 
compensable evaluation for hypertension.

Factual Background

A review of the service medical records discloses that the 
veteran was reported to be taking medication for hypertension 
when he was examined for retirement in December 1993, and 
when seen in February 1994.

VA conducted a medical examination of the veteran in July 
1994.  He reported that when examined for discharge from 
service he was given medication for hypertension.  He worked 
the shift from 3:30 PM to midnight.  He did not know of any 
eye, heart or kidney complications, and did not experience 
any side effects of his medications for hypertension.  On 
examination blood pressure was reported as 134/40 and 114/80 
in the left arm, and 126/76 in the right arm.  The pertinent 
examination diagnosis was history of hypertension, well 
controlled currently.

Military medical facility records dated in 1995 show blood 
pressure readings of 152/98, 126/87, 134/94, 140/72, 135/94, 
12878.

A June 1996 medical record of treadmill testing shows a 
metabolic equivalents (METs) estimate of 14 with "excellent 
exercise tolerance" noted.  Blood pressure readings recorded 
during the examination were 138/84, 152/94, 162/100, 174/108, 
162/96, 142/88, 146/82, 124/76, 118/98.

VA conducted a medical examination of the veteran in March 
1997.  It was noted that he was currently employed by 
Installation Property Book in warehousing and control in 
which he had worked for 2 1/2 years without absenteeism within 
the last 12 months.  Initial blood pressure was 170/100 with 
a pulse of 100.  Subsequently it fell to 145/95 with a pulse 
of 100, and ultimately 135/90 with a pulse of 100.  There was 
no abnormal jugular venous distention.  The chest was clear 
to auscultation and percussion.  On cardiac examination he 
was slightly tachycardic but without detectable murmurs, 
rubs, or gallops.  Extremities were without clubbing, 
cyanosis, or edema.  The pertinent diagnosis was hypertension 
for which he was medicated with good control.  The 
electrocardiogram (EKG) shows that anterior infarct could not 
be ruled out.  The EKG was interpreted as abnormal.  

The veteran provided testimony before the undersigned Member 
of the Board at the RO in October 1997.  He testified that he 
had been on medication for control of his hypertension which 
was stabilized.  He spoke of having been advised that in all 
probability he would remain on anti-hypertensive medication 
for the rest of his life.

Military medical facility records dated in January 1998 show 
blood pressure was 170/99 and 150/88.  An additional blood 
pressure reading was 130/84.  

VA conducted a special cardiology examination of the veteran 
in March 1999.  He reported that he was currently employed 40 
hours per week as a warehouseman.  He had missed about a week 
of work in the last year due to general illness.  He had been 
on medications since 1993.  He had had several readings where 
the diastolic pressure was greater than 100 as noted in the 
records.  During his last compensation examination his blood 
pressure was initially 170/100, and it then settled down to 
130/90.  

The veteran had never had a myocardial infarction or 
cerebrovascular accident.  He reported some left precordial 
chest pain with palpitations.  He was not sure if it was 
pleuritic and it was not related to exertion.  It could occur 
a couple of times a week and had been present since 1983.  He 
stated that he had had a normal treadmill test within the 
last two years.  

The veteran developed some numbness in the left arm which 
lasted for perhaps 30 seconds.  It was sporadic.  It had been 
present since 1996.  It was noted he had been smoking a pack 
of cigarettes per day for 24 years.  He had high cholesterol, 
but was not on medication therefor.  He did not have a 
history of diabetes mellitus.  He denied a history of 
claudication.

On examination blood pressure was 170/110 in the left arm.  A 
few minutes later blood pressure was 154/100.  In the right 
arm it was 140/94.  The pulse was 68 and regular.  
Respirations were 10.  Funduscopic examination disclosed no 
arteriolar narrowing or arterial venous nicking.  The neck 
was without goiter, bruits, nodes, or jugular venous 
distention.  The lungs were clear to  auscultation and 
percussion.   The heart had a normal S-1.  The S-2 was 
normally split.  There were no murmurs, rubs, gallops, 
clicks, or brachial femoral lag.  The peripheral pulse were 
2+ bilaterally in all extremities.  There were no femoral or 
carotid bruits.  There was no abdominal bruit and no palpable 
abdominal aneurysm.  The abdomen was without 
hepatosplenomegaly.  The extremities were without cyanosis, 
clubbing, or edema.  

An April 1999 blood pressure log associated with the above 
examination report shows on the first of two days blood 
pressure readings were 143/103, 137/101, and 138/101.  On the 
second of two days blood pressure readings were 136/101, 
132/99, and 137/102.  The overall examination diagnosis was 
hypertension, mild-moderate on medication as described, with 
no current evidence of end-organ damage.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases or injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked impairment with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The Board notes that the VA Rating Schedule that addresses 
disabilities of the cardiovascular system was amended 
effective January 12, 1998, 62 Fed, Reg. 65207-65224 (1999).  
Thus, the regulatory criteria changed while the veteran's 
claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, a 10 percent evaluation was 
assignable for hypertensive vascular disease (essential 
arterial hypertension) with diastolic pressure predominantly 
100 or more.  A 20 percent evaluation was assignable for 
diastolic pressure predominantly 110 or more, with definite 
symptoms.  A 40 percent evaluation was assignable for 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms.  A 60 percent evaluation was assignable for 
diastolic pressure predominantly 130 or more with severe 
symptoms.  

Note 1: For the 40 percent and 60 percent ratings under code 
7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.

Note 2: When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104; Diagnostic Code 
7101 (effective prior to January 12, 1998).

The current version of the Rating Schedule provides that a 10 
percent evaluation may be assigned for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires medication for 
control.  

A 20 percent evaluation may be assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent evaluation may be 
assigned for diastolic pressure predominantly 120 or more.  A 
60 percent evaluation may be assigned for diastolic pressure 
predominantly 130 or more.  

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.  38 C.F.R. § 4.104; Diagnostic Code 7101 
(effective January 12, 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
hypertension is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected hypertension (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that, as a result of the March 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has assigned a noncompensable evaluation for the 
veteran's hypertension.  
The noncompensable evaluation is predicated on the basis that 
hypertension is not shown, under the previous criteria, to be 
manifested by diastolic pressure predominantly 100 or more, 
nor that continuous medication is shown necessary for control 
of hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  

With respect to the amended criteria, the noncompensable 
evaluation is predicated on the basis that diastolic pressure 
is not predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  In other words, it is the 
determination of the RO that hypertension is not shown to be 
productive of compensable disablement with application of the 
criteria under either the previous or amended criteria.  
38 C.F.R. § 4.31.

The Board finds that regardless of which criteria are 
applied, the evidentiary record is clear in showing that the 
veteran has required continuous medication for control of his 
hypertension, and, that while it is debatable whether 
diastolic blood pressure is predominantly 100 or more, the 
evidentiary record as a whole shows that there is a history 
of diastolic blood pressure predominantly 100 or more.  
Accordingly, it is the determination of the Board that the 
record supports assignment of at least a minimum initial 
evaluation of 10 percent for the veteran's hypertension, 
effective the date of the grant of service connection; 
namely, March 1, 1994.  

Further review of the record discloses that the governing 
criteria for assignment of the next higher evaluation of 20 
percent for hypertension have not been met with application 
of either the previous or amended criteria for rating this 
disability.  The evidentiary record as a whole is absent a 
clinical demonstration of diastolic pressure predominantly 
110 or more with definite symptoms under the previous 
criteria, or systolic pressure predominantly 200 or more 
under the new criteria.

VA examinations of the heart have not disclosed any 
pathological development of the appellant's cardiovascular 
disease to date diagnosed as hypertension.  While previous 
EKG study has suggested the possibility of cardiac disease 
other than what has been diagnosed, previous and subsequent 
evaluations including treadmill testing, cardiology 
evaluations, and blood pressure readings have lead to the 
conclusion that cardiovascular disease is limited to 
hypertension on the basis of the evidentiary record to date.

As the Board noted earlier, this case involves an appeal as 
to the initial rating assigned for the veteran's 
hypertension.  It is not an appeal for a higher rating 
previously assigned in connection with a prior claim.  As the 
Board determined above, the record supports a grant of an 
initial compensable evaluation of 10 percent effective the 
date of the grant of service connection for hypertension.  
The Board also determined that an evaluation in excess of 10 
percent is not warranted.  Accordingly, assignment of 
"staged" ratings is not for application in the veteran's 
case.  Fenderson, supra.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record, and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
criteria for assignment of an extraschedular evaluation, it 
did not actually discuss the provisions in light of the 
veteran's claim for increased compensation benefits.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that hypertension is treated by medication on an 
outpatient basis and has not required any inpatient care.  
Furthermore, the veteran is gainfully employed working a full 
40 hour week, and has never missed any time from work because 
of his hypertension.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hypertension.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the left foot, the appeal is denied.

Entitlement to an initial compensable evaluation of 10 
percent for hypertension is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

